GEORGE C. PRATT, Circuit Judge:
In this action by inmates of the Long Island Correctional Facility (LICF), defendants appeal from an order of the United States District Court for the Eastern District of New York, Frank X. Altimari, Judge, that granted the inmates’ application for a preliminary injunction prohibiting defendants from closing LICF pending a trial on the merits. Finding no abuse of discretion, we affirm.
Background
In June of 1982, the New York State correctional system was filled to 114 percent of its permanent housing capacity for prisoners. As part of an ongoing response to the need for additional prison space, the state Department of Correctional Services (DOCS) converted part of the Pilgrim State Psychiatric Center at West Brentwood, Long Island, into the medium-security LICF in July of 1982.
Defending the state’s decision to open LICF, Thomas A. Coughlin III, New York’s Commissioner of Corrections, described in detail to the state Supreme Court the state’s increasingly desperate need for prison beds. He stated that any delay in opening LICF “would be the equivalent of the ingestion of a convulsing thalidomide. In my opinion, the system could not endure it.” In September 1983 he stated under oath that “the statewide need for additional housing capacity is grave and immediate; and that any delay in, or deferral of, measures to relieve the State’s critically over-extended facilities is an unacceptably dangerous risk.” Commissioner Coughlin attributed this “dangerous risk” to overcrowding and testified that among the possible consequences of not providing additional housing space for New York’s prisoners were “riots”, “death”, and “injury to both inmates and [employees] of this department”.
However, based on its determination that it had opened LICF without providing adequate opportunity for community participation in the planning process, DOCS decided to close the facility on October 1, 1984. Even though the rest of the state correctional system was filled to 116 percent of permanent capacity as of September 1984 —making the system more overcrowded than when LICF opened — the DOCS plan would have reduced the state’s inmate housing capacity by 1000 beds and required *806the transfer of approximately 475 LICF inmates into other medium and maximum security prisons in the state.
The inmates brought this action alleging that the plan to close LICF and transfer them to other overcrowded facilities would violate their eighth and fourteenth amendment rights against cruel and unusual punishment. Following a two-day hearing, the district judge preliminarily enjoined defendants from closing the facility and scheduled plaintiffs’ underlying claims for trial in January 1985.
The state has appealed, contending that the district judge abused his discretion because the record does not support his findings of irreparable harm, of a sufficiently serious risk to plaintiffs’ eighth amendment interests, or of a balance of equities in plaintiffs’ favor. The inmates contend that the district judge did not abuse his discretion by maintaining the status quo until trial in January. They argue that irreparable harm is present since closing the prison would be an irreversible act and there is a possible threat to their eighth amendment right not to be subjected to cruel and unusual punishment. They contend, moreover, that the balance of hardships tips decidedly in their favor because their loss would be an unconstitutional deprivation of eighth amendment rights if the injunction did not issue, while the state’s gain would be merely financial and administrative.
Discussion
The standard for granting a preliminary injunction is clear. “A party ... must always show that it is likely to suffer possible irreparable harm if the requested relief is not granted. In addition, it must demonstrate either (1) a likelihood of success on the merits of its case or (2) sufficiently serious questions going to the merits to make them a fair ground for litigation and a balance of hardships tipping decidedly in its favor.” Coca Cola Co. v. Tropicana Products, Inc., 690 F.2d 312, 314-15 (2d Cir.1982). Of course, we must accept the district judge's findings of fact unless they are clearly erroneous. Unicon Management Corp. v. Koppers Company, 366 F.2d 199, 203 (2d Cir.1966). The ultimate, narrow question before us as a reviewing court is whether the district court abused its discretion in issuing the preliminary injunction. Coca Cola Co., 690 F.2d at 315.
1) Irreparable Harm.
The district judge found irreparable harm arising from the facts that without injunctive relief, plaintiffs would be transferred into an already overcrowded system and the LICF would be permanently closed. Obviously, the district judge did not determine at this preliminary stage that closing LICF and transferring the prisoners would, in and of itself, constitute irreparable harm. Rather, the irreparable harm he found arose from the possible deprivation of eighth amendment rights that plaintiffs contend will follow from implementation of the plan. “When an alleged deprivation of a constitutional right is involved, most courts hold that no further showing of irreparable injury is necessary.” 11 C. Wright & A. Miller, Federal Practice and Procedure, § 2948, at 440 (1973). See Ambrose v. Malcolm, 414 F.Supp. 485, 493 (S.D.N.Y.1976) (eighth amendment); Lollis v. New York State Department of Social Services, 322 F.Supp. 473, 483 (S.D.N.Y. 1970) (eighth amendment). Given the evidence of increasing overcrowding in the state system and its potentially dangerous consequences, which constitute the alleged threat to plaintiffs’ eighth amendment rights, the district judge’s finding of irreparable harm is not clearly erroneous.
2) Serious and Substantial Questions.
In determining whether plaintiffs’ eighth amendment claims presented sufficiently serious and substantial questions going to the merits to make them a fair ground for litigation, the district judge correctly looked to the “totality of the circumstances caused by the institutionalized overcrowding.” Lareau v. Manson, 651 F.2d 96, 107 (2d Cir.1981). “When ‘the cumulative impact of the conditions of incarceration threatens the physical, mental, and emotional health and well-being of the inmates *807* * *,' the court must conclude that the conditions violate the Constitution.” Rhodes v. Chapman, 452 U.S. 337, 364,101 S.Ct. 2392, 2408, 69 L.Ed.2d 59 (1981) (Brennan, J., concurring) (quoting Laaman v. Helgemoe, 437 F.Supp. 269, 323 (D.N.H. 1977)). Here, the district judge did not find, nor do we suggest, that the DOCS plan to close LICF and transfer its inmates to other facilities would necessarily lead to a violation of the inmates’ eighth amendment rights. Nevertheless, the record does support the district judge’s finding that plaintiffs’ claims in this regard presented serious and substantial questions.
The district judge found that “a substantial number of inmates [were] housed in ‘temporary housing’ which was never designed to house inmates, and that healthy and/or non-disruptive inmates [were] housed in the infirmaries or medical units * * *.” Prison guards and commissioners testified that infirmaries, program rooms, recreation rooms, storage and locker areas, and even a chapel had been converted to inmate housing units. Further, Commissioner Coughlin admitted in a March 1984 affidavit that DOCS then used 3,652 beds classified as temporary housing and stated that “[t]his housing provides insufficient living space and is substandard with regard to showers, toilets, food service, etc.” Somewhat similar conditions prompted us to hold in Lareau v. Manson, 651 F.2d at 108 that “as regular methods of housing convicted inmates, none of these practices can pass constitutional muster.”
Corrections officers testified to, and the district judge found, “ample evidence which points to an increase in the level of tension and the number of fights or incidents of violence caused by the overcrowding and the ‘idle time’ ” of inmates with no assigned work. Commissioner Coughlin stated in a September 1983 affidavit that the extended use of temporary housing capacity was “unacceptable in that it significantly heightened] the possibility of inmate disturbance”, and in March 1984 he “attributed] the riot at the Ossining Correctional Facility in January of 1983 directly to the pressures which overcrowding places on the housing and program resources of the system and on the persons who live and work in our facilities.” Faced with similar conditions and tensions in Lareau, we were “unwilling to wait until these increases [in security problems] mature[d] into one of the tragic eruptions which have occurred in overcrowded institutions elsewhere before acting to condemn the conditions which breed them.” Lareau v. Manson, 651 F.2d at 108. Since closing LICF could only intensify these problems that Commissioner Coughlin had described as causing “unacceptably dangerous risks” such as “riots” and “death”, the district judge did not err in finding that defendants’ plan presented serious constitutional issues that required full exploration at a plenary trial.
Defendants argued that even though closing LICF would reduce the system’s housing capacity by 1000 beds, an expected increase from new construction of 1900 beds by the end of this year would allow the system to safely absorb the LICF inmates and all other inmates entering the system during that period. In view of conflicting testimony about the expected weekly net inflow of between 50 and 100 inmates and some doubt as to when the expected new facilities would actually open, the district judge stated that it would not “risk the potential violation of plaintiffs’ Eighth Amendment rights based upon a hope for what will be in the future”, and properly found that defendants had not demonstrated to the court’s satisfaction that sufficient new spaces were presently operational to eliminate the risk of constitutional harm.
3) Balance of Hardships.
Finally, the district judge found that “the balance of hardships tips decidedly in plaintiffs’ favor”. Although “troubled by defendants’ assertion that any delay in the closing of LICF would cause fiscal chaos as well as additional strain on the DOCS’ security force,” the district judge concluded that in light of the serious and substantial questions going to the merits of the eighth amendment claim, “the plaintiffs would *808face significantly greater hardship if transferred elsewhere in the DOCS system as presently constituted.” Faced with such a conflict between the state’s financial and administrative concerns on the one hand, and the risk of substantial constitutional harm to plaintiffs on the other, we have little difficulty concluding that the district judge did not err in finding that the balance of hardships tips decidedly in plaintiffs’ favor. See Lopez v. Heckler, 713 F.2d 1432, 1437 (9th Cir.1983), denying partial stay pending appeal in 572 F.Supp. 26 (C.D.Cal.), partial stay granted pending appeal, 463 U.S. 1328, 104 S.Ct. 10, 77 L.Ed.2d 1431 (Rehnquist, Circuit Justice), emergency application to vacate stay denied, — U.S. —, 104 S.Ct. 221, 78 L.Ed.2d 217, district court aff'd in part and rev’d in part, 725 F.2d 1489 (9th Cir. 1984).
Conclusion
In short, defendants have not overcome “the heavy burden of establishing that the trial court misapplied [the] accepted principles” for issuing a preliminary injunction. Guinness & Sons v. Sterling Publishing Company, 732 F.2d 1095, 1099 (2d Cir. 1984). We recognize that for this case, as for many others in the prison context, final determination after the January trial may involve difficult legal and factual questions. The purpose of the preliminary injunction now before us, however, is not to decide such questions but “to preserve the status quo pending final determination of a dispute.” Id. We expect that, because the preliminary injunction restricts to a limited degree the flexibility the state has in operating its prison system, the district court will conduct the pretrial and trial proceedings and render a decision with due dispatch, consistent, of course, with the needs of the parties for necessary preparation and prosecution of their cases. Of course, should the underlying circumstances change significantly between now and conclusion of the trial the preliminary injunction can be modified or vacated by the district court on proper application. In view of the tragic consequences of past disturbances in New York’s prison system and the likely relationship between these disturbances and overcrowding, we cannot find an abuse of discretion in the district judge’s hesitation to permit still greater overcrowding of the correctional system under the particular circumstances of this case. This panel retains jurisdiction of the case for purposes of any future appeals.
The preliminary injunction is affirmed.